Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 17-33, directed to methods or devices for manufacturing, non-elected without traverse. Accordingly, claims 17-33 have been cancelled, as follows:
 Claims 17-33 have been CANCELLED.
Examiner’s Reasons for Allowance
Claims 1-15 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a fiber optic cable assembly comprising: a first cable section comprising at least one first optical fiber and a plurality of first strength members arranged within a first jacket; a second cable section comprising at least one second optical fiber and a plurality of second strength members; and an intermediate cable section arranged between the first and second cable sections, wherein the intermediate cable section includes (i) at least one splice joint joining ends of the at least one first optical fiber and the at least one second optical fiber, (ii) a first bundled section of the plurality of first strength members, and (iii) a second bundled section of the plurality of second strength members, wherein the first bundled section overlaps with, and is adhered to, the second bundled section in the intermediate cable section; wherein the fiber optic cable assembly being devoid of a heat shrink tube arranged over the at least one splice joint; in combination with the other recited limitations in the claim. 
Claims 2-15 are allowable as dependent upon claim 1.
Prior art reference Vastmans et al. (2012/0020630; “Vastmans”) is the closest prior art of record in this application. However, Vastmans fails to disclose the overlapping strength members without heat shrink limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883